Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered January 26, 2006. The judgment convicted defendant, upon his plea of guilty, of grand larceny in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of grand larceny in the fourth degree (Penal Law § 155.30 [10]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution by failing to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Emm, 23 AD3d 983, 984 [2005], lv denied 6 NY3d 775 [2006]; People v Perry, 21 AD3d 1352 [2005], lv denied 5 NY3d 884 [2005]). In any event, that contention is without merit (see generally People v Seeber, 4 NY3d 780, 781-782 [2005]). The sentence is not unduly harsh or severe. Present— Martoche, J.P., Centra, Lunn, Green and Gorski, JJ.